SCHUDSON, J.
(concurring). Should probationary hirees and probationary promotees have the same status for the purpose of determining whether they are entitled to "just cause" hearings under § 62.13(5)(em), Stats.? It may very well be, as the dissent opines, that "the benefits of probation apply with equal force" to hirees and promotees and, therefore, that Kaiser should extend to cover Antisdel's case. Whether that is so, however, may depend on myriad factors and policy considerations, not the least of which is whether a career officer would even accept a promotion if it were conditioned on the acceptance of a "probationary" status requiring the officer to relinquish "just cause" hearing rights or other contractual guarantees enjoyed by permanent employees. None of these factors has been presented for consideration in this appeal.
The dissent depends on a misreading of § 165.85(4)(e), Stats. The statute deals with "setting recruit training and employment standards which are higher than the minimum standards set by the board." See § 165.85(4)(e), Stats, (emphasis added). Literally and contextually, "recruit" modifies "employment standards." Therefore, § 165.85(4)(e), affecting only the training and employment of recruits, provides no support for the dissent's determined effort to locate a statutory basis that, under the guise of "higher . . . standards," would deny "just cause" hearings to promotees.
Someday, perhaps, the legislature may decide to allow for the demotion of probationary promotees without "just cause" hearings. Or perhaps, someday, the supreme court will consider the policy arguments *441about whether the reasoning of Kaiser should extend from hirees to promotees. Until that day, however, § 62.13(5)(em), Stats., clearly controls: "[n]o subordinate" — no exceptions for probationary promotees — "may be . . . reduced in rank" without a "just cause" hearing.
Accordingly, I respectfully concur.